Campbell, C¡ J.,
delivered the opinion of the court.
The unmistakable purpose of §181 of the constitution, as to “ domestic insurance companies,” is to protect them from an aggregation of taxes whose sum shall exceed that required to be paid by foreign insurance companies doing business in this state, except when their assets are great enough to yield an ad valorem tax, which, added to any privilege tax required, will exceed the tax required of foreign insurance companies; and as the appellee, a domestic insurance company, has been required by law to pay a privilege tax of one thousand dollars, the only way to make the guaranty of the constitution effective is to exempt it from any ad valorem tax until that shall exceed the sum of one thousand dollars, which is the privilege tax required of foreign insurance companies of like character, and then tax any excess over the value which will produce the sum named. This is true, if the legislature may exempt such property from local taxation. The only provision of *535the constitution in view of which it may he contended that this may not be done is that in § 112, but the clause referred to relates to railroads and other like property extending from county to county.
As the legislature has the right to exempt property from taxation by counties and cities, towns and villages, and has required of the appellee a privilege tax of one thousand dollars, which it has paid, in order to give effect to the constitutional provision, the legislative requirement of the privilege tax must be regarded as declarative of an implied immunity from state, county and municipal taxes until there shall arise an excess of taxation in the manner stated. This results necessarily, if the constitution and law both are to be upheld, and in this way each has its full operation.

Affirmed.